Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 1 of 73 PageID #: 20989
                                                                                  1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   INTELLECTUAL VENTURES I LLC, )(

      5         PLAINTIFF                    )(     CIVIL ACTION NO.

      6   VS.                                )(     2:17-CV-577-JRG

      7                                      )(     MARSHALL, TEXAS

      8   T-MOBILE USA, INC., T-MOBILE )(

      9   US, INC., ERICSSON INC., AND )(

    10    TELEFONAKTIEBOLAGET LM             )(

    11    ERICSSON,                          )(     FEBRUARY 7, 2019

    12          DEFENDANTS                   )(     12:54   P.M.

    13                         TRANSCRIPT OF JURY TRIAL

    14                BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    15                    UNITED STATES CHIEF DISTRICT JUDGE

    16    APPEARANCES:

    17    FOR THE PLAINTIFF:           Mr. T. John Ward, Jr.
                                       Ms. Claire A. Henry
    18                                 Ms. Andrea L. Fair
                                       Mr. Wesley Hill
    19                                 WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Parkway
    20                                 Longview, Texas 75604

    21    COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
                                       Official Reporter
    22                                 United States District Court
                                       Eastern District of Texas
    23                                 Marshall Division
                                       100 E. Houston Street
    24                                 Marshall, Texas 75670

    25    (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 2 of 73 PageID #: 20990
                                                                                  2



      1   FOR THE PLAINTIFF:           Mr. Martin J. Black
                                       Mr. Kevin M. Flannery
      2                                DECHERT LLP
                                       Cira Centre
      3                                2929 Arch Street
                                       Philadelphia, Pennsylvania 19104
      4
                                       Mr. Joseph M. Abraham
      5                                Mr. Timothy F. Dewberry
                                       Mr. Joshua J. Yi
      6                                Mr. Jacob R. Porter
                                       DECHERT LLP
      7                                300 West Sixth Street
                                       Suite 2010
      8                                Austin, Texas 78701

      9                                Ms. Nisha N. Patel
                                       Mr. Ryan T. Banks
    10                                 DECHERT LLP
                                       2440 W. El Camino Real
    11                                 Suite 700
                                       Mountain View, California 94040
    12

    13    FOR THE DEFENDANTS:          Mr. Douglas M. Kubehl
                                       Mr. Jonathan B. Rubenstein
    14                                 Mr. Jeffery S. Becker
                                       BAKER BOTTS LLP
    15                                 2001 Ross Avenue
                                       Dallas, Texas 75201
    16
                                       Ms. Melissa R. Smith
    17                                 GILLAM & SMITH LLP
                                       303 South Washington Avenue
    18                                 Marshall, Texas 75670

    19                                 Mr. Asim M. Bhansali
                                       KWUN BHANSALI LAZARUS LLP
    20                                 555 Montgomery Street
                                       Suite 750
    21                                 San Francisco, California 94111

    22

    23

    24

    25
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 3 of 73 PageID #: 20991
                                                                                  3



      1             (Jury out.)

      2             COURT SECURITY OFFICER:       All rise.

      3             THE COURT:     Be seated, please.

      4             Mr. Ward, are you prepared to go forward with

      5   cross-examination?

      6             MR. WARD:     Yes, Your Honor.

      7             THE COURT:     You may go to the podium and prepare.

      8   I see Dr. Becker is back on the witness stand.

      9             Let's bring in the jury.

    10              COURT SECURITY OFFICER:       All rise.

    11              (Jury in.)

    12              THE COURT:     Please be seated.

    13              When we broke for lunch, the Defendants had asked

    14    the witness.    Having completed their direct examination of

    15    Dr. Becker, we'll now proceed with the Plaintiff's cross

    16    examination.

    17              Mr. Ward, you may proceed.

    18              MR. WARD:     Thank you, Your Honor.

    19    STEPHEN BECKER, Ph.D., DEFENDANTS' WITNESS, PREVIOUSLY SWORN

    20                              CROSS-EXAMINATION

    21    BY MR. WARD:

    22    Q.   Good afternoon, Dr. Becker.

    23    A.   Good afternoon.

    24    Q.   You and I have met before, have we not?

    25    A.   We have.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 4 of 73 PageID #: 20992
                                                                                  4



      1   Q.   We've done this a few times?

      2   A.   A couple.

      3   Q.   Not in this case, other cases.

      4   A.   Yes.

      5               MR. WARD:   Let's start out with Bratic Slide No. 5.

      6   Q.   (By Mr. Ward) Did you show a slide with the patent

      7   damages statute on it?

      8   A.   I didn't.

      9   Q.   Okay.    The patent damages statute, as Mr. Bratic told

    10    us, says:     Upon finding for the complaint, the Court shall

    11    award the claimant damages adequate to compensate for the

    12    infringement, but in no event less than a reasonable

    13    royalty -- and I like to highlight this next part.

    14                MR. WARD:   Mr. Horseman?

    15    Q.   (By Mr. Ward) -- For the use made of the invention by

    16    the infringer.

    17                Did I read that correctly?

    18    A.   Yes.

    19    Q.   You're very familiar with this statute, aren't you?

    20    A.   I am.

    21    Q.   And it doesn't say for the return on investment within

    22    the company owned by the Plaintiff.

    23    A.   Correct.    It does not say that.

    24                MR. WARD:   Thank you, Mr. Horseman.

    25    Q.   (By Mr. Ward)      And so we are supposed to focus on the
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 5 of 73 PageID #: 20993
                                                                                  5



      1   use of the infringing technology made by the infringer,

      2   correct?

      3   A.   It's -- that's an element of the analysis, yes.

      4   Q.   I mean, that's what the statute says, correct?

      5   A.   It's the -- it is an amount of compensation that is for

      6   that use, but there's a lot that goes into figuring out

      7   what's the reasonable amount of compensation.

      8   Q.   Fair enough.

      9               Now, the -- you said there's a range.         110,000 to

    10    1.4 million.

    11    A.   Correct.

    12    Q.   Have you ever bought a house, Dr. Becker?

    13    A.   Yes.

    14    Q.   Now, if you went to the bank and you said, I found a

    15    house, and they want $1.5 million for it, you'd have to go

    16    get an appraisal if you wanted a loan, right?

    17    A.   Yes.

    18    Q.   Big loan.

    19    A.   Yes.

    20    Q.   And can you imagine, if you showed back up at your bank,

    21    and your appraiser said, the house is worth between 100,000

    22    and 1.4 million, what's the bank going to say?

    23    A.   They're going to ask what the assumptions are that went

    24    into the 110 or the 1.4, which may be very different.

    25    Q.   Do you think the bank's going to say, well, we need
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 6 of 73 PageID #: 20994
                                                                                  6



      1   something that tells us what the house is worth; we can't

      2   have this range of maybe it's 110,000 or maybe it's 12 times

      3   that much; they're going to need a more specific answer,

      4   correct?

      5   A.   Correct.

      6   Q.   You're here to testify once.        We're in the evidence

      7   today.      You understand that, don't you?

      8   A.   Yes.

      9   Q.   Will you tell the jury what the number is that you think

    10    is in that range that you think is the real number?

    11    A.   Well, I think at --at the end of the day, I would say

    12    that it's not more than 1.4 million.          I've explained why I

    13    think there are circumstances under which it would be

    14    reasonable to accept 110,000.        But at the end of the day, if

    15    I had to pick a single number, I would say it's not more

    16    than 1.4 million.

    17    Q.   But you said the 1.4 million included -- would include a

    18    license to the entire portfolio?

    19    A.   No.    No, it's only for these three patents.

    20    Q.   Right.     But I thought you said that when doing your

    21    analysis -- and I said entire portfolio, I'm sorry.             That

    22    was a -- a bad statement.

    23                The Malibu -- what you call the Malibu portfolio,

    24    right?

    25    A.   I'm not sure I understand the question.          I know we've
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 7 of 73 PageID #: 20995
                                                                                  7



      1   talked about the Malibu portfolio is the thing that the

      2   three patents-in-suit are in.

      3   Q.   Okay.    So you've limited it to that -- those three

      4   patents would be 1.4 million?

      5   A.   Correct.

      6   Q.   And so are you telling the jury that the number really

      7   is 1.4 million in your analysis if you had to pick a number?

      8   A.   For those -- just those three patents, if there was only

      9   one number, I would say 1.4 million.

    10    Q.   And that's because you know the 110,000 is pretty

    11    ridiculous, right?

    12    A.   I do not think it's ridiculous.        I think it's -- it is

    13    the one number we have that you can say is consistent with

    14    how IV has, in fact, licensed the patents over -- these

    15    three patents over and over again.

    16                 But I recognize that there are other factors that

    17    go into the hypothetical negotiation, and that's why I think

    18    it's reasonable to be at 1.4 million.

    19    Q.   Now, Dr. Becker, like all the experts in this case,

    20    you're charging for your time, are you not?

    21    A.   Yes.

    22    Q.   And how much are you charging for your time?

    23    A.   My rate is $625.00 an hour.

    24    Q.   And you've had other people in your firm work on this

    25    file, have you not?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 8 of 73 PageID #: 20996
                                                                                  8



      1   A.   Yes.

      2   Q.   How much has your firm billed up to today for the work

      3   that it's done on this matter?

      4   A.   I don't have an exact figure.        I'd say it's north of --

      5   I'd say it's probably in the couple hundred thousand

      6   dollars.

      7   Q.   So a couple hundred thousand dollars for your analysis?

      8   A.   Yes.

      9   Q.   You were here for Dr. Acampora, couple hundred thousand

    10    for him?

    11    A.   Yes.

    12    Q.   And then Dr. Wicker, couple hundred thousand for him?

    13    A.   Yes.

    14    Q.   Now, you also told the jury that during the last 20

    15    years, you've done a lot of work in this area?

    16    A.   Yes.

    17    Q.   And I think you said you worked 50/50 pretty much over

    18    those 20 years for Plaintiffs and Defendants?

    19    A.   Yes.

    20    Q.   That's not exactly what the breakout would be if we just

    21    looked at the last three to five years, is it?

    22    A.   No.

    23    Q.   You've looked at that, haven't you?

    24    A.   I haven't looked at it recently, but it -- it ebbs and

    25    flows.      And I think in the last couple years, it's --
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 9 of 73 PageID #: 20997
                                                                                  9



      1   wouldn't be exactly 50/50.

      2   Q.   Well, just in the last five years, it's -- you've got 60

      3   cases listed in your CV, don't you?

      4   A.   60 cases overall or 60 patent cases?

      5   Q.   There's 60 cases --

      6   A.   Oh, sure, yeah.

      7   Q.   And 44 of those 60, would it surprise you, they're

      8   working for the defense?

      9   A.   Oh, not a bit because my answer about the 50/50 was on

    10    patent cases.

    11    Q.   Okay.

    12    A.   And that 60, I have one specific field that I work in

    13    where I -- all the work I do is on the defense side.              It has

    14    nothing to do with patents.

    15    Q.   At least what we can see in your expert report, you've

    16    got 60 cases listed?

    17    A.   Yes.

    18    Q.   And 75 percent of them roughly are working for the

    19    defense?

    20    A.   Sure.

    21    Q.   And this is your expert report, right?

    22    A.   Yes.

    23    Q.   And like all the experts, you had to provide us with a

    24    report with all your opinions?

    25    A.   Yes.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 10 of 73 PageID #: 20998
                                                                                   10



      1   Q.   And we get a chance to take your deposition and ask you

      2   questions about that report?

      3   A.   Correct.

      4   Q.   Let's talk about the hypothetical negotiation.            You know

      5   -- you know what I'm talking about?

      6   A.   Yes, I do.

      7   Q.   You've analyzed many patents cases, and you've done this

      8   hypothetical negotiation, correct?

      9   A.   Yes.

     10   Q.   And you talked about T-Mobile's preference for a lump

     11   sum as part of that analysis?

     12   A.   Yes.

     13   Q.   But in the hypothetical negotiation, doesn't it have a

     14   different wrinkle here?

     15   A.   I'm not sure what you mean.

     16   Q.   Well, I didn't hear you talk about the indemnity

     17   agreement between T-Mobile and Ericsson.

     18   A.   I -- I don't think the -- any indemnity agreement, if it

     19   exists, is relevant to the analysis.

     20   Q.   You don't think it's relevant to determine the weight of

     21   the credibility you give to the people that you interview?

     22   A.   I'm not sure what you mean.

     23   Q.   Well, didn't you interview folks for Ericsson and

     24   T-Mobile when you were trying to figure out what this

     25   technology was worth?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 11 of 73 PageID #: 20999
                                                                                   11



      1   A.   Yes.

      2   Q.   And do you think that Ericsson would have a motivation

      3   to minimize that value if they're having to pay all the

      4   freight for T-Mobile's use?

      5   A.   Well, I can't speak to their motivations.           Certainly the

      6   people that I talked to, I found them to be, you know,

      7   honestly and, I think, fairly answer my questions.              I wasn't

      8   asking them to -- you know, for them to shade things one way

      9   or the other.

     10   Q.   I wasn't -- I didn't mean to imply that you had.             So you

     11   understand that?

     12   A.   Okay.   I just wasn't sure.       It sounded like you were

     13   suggesting that they were sort of pushing things down just

     14   because they're having to pay if there's damages in this

     15   case.

     16   Q.   Well, I didn't see the indemnity agreement referenced

     17   anywhere in your report?

     18   A.   No, it's not.

     19   Q.   Did you review it?

     20   A.   I don't think I've even seen it.         It's not relevant to

     21   my analysis.

     22   Q.   It's not relevant to your analysis -- is this what

     23   you're telling the jury, it's not relevant -- when you go

     24   talk to someone who is potentially having to pay damages,

     25   it's not relevant to determine if they might have a
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 12 of 73 PageID #: 21000
                                                                                   12



      1   motivation to angle for a lower number?

      2   A.   I don't think so, no.

      3   Q.   Because you understand this is a method claim, correct?

      4   A.   I understand that there are method claims asserted here.

      5   Q.   And you understand, as the Plaintiff, we have focused on

      6   the use of the technology by T-Mobile?

      7   A.   I -- I understand that.       I've been here this week.

      8   Q.   Is that what you did in your analysis?

      9   A.   The use of the technology is one factor that is -- that

     10   factors into my analysis.

     11               MR. WARD:   Could we see Becker Slide 20?

     12   Q.   (By Mr. Ward)      Now, this is one of your slides; is that

     13   right, Dr. Becker?

     14   A.   It is.

     15   Q.   And this was the cost of ownership that you pulled

     16   from -- it looks like a couple of Defendants' exhibits --

     17   or, I'm sorry, Defendants' Exhibits 485?

     18   A.   Yes.

     19   Q.   And you've got the purchase price --

     20   A.   Yes.

     21   Q.   -- of 900,000?

     22   A.   Yes.

     23   Q.   And I think you said that was a -- one of the key

     24   components or the starting point in this analysis?

     25   A.   It's -- it's a starting point for some -- yeah, I think
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 13 of 73 PageID #: 21001
                                                                                   13



      1   it's fair that the -- the real starting point is that

      2   estimated total cost of ownership, but I understand that

      3   when IV calculates those, they start with the purchase

      4   price.

      5   Q.   And then you've got maintenance fees for U.S. patents in

      6   there?

      7   A.   Yes.

      8   Q.   I say you've got.      It's in the document, correct?

      9   A.   Yes.

     10   Q.   And prosecution costs and lifetime maintenance fees.

     11               That's what the document says, right?

     12   A.   Yes.

     13   Q.   And then prosecution costs, lifetime annuities for

     14   existing international applications?

     15   A.   Yes.

     16   Q.   Where are expert fees at trial?

     17   A.   I don't think they're in this -- this is not -- it

     18   doesn't appear to me that when IV is -- the way it measures

     19   things, it does not take that into account as the total cost

     20   of ownership.

     21   Q.   Well, do you know when this document was prepared?

     22   A.   This was -- this particular document is prepared at the

     23   time they did the acquisition.

     24   Q.   2004, right?

     25   A.   Yes.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 14 of 73 PageID #: 21002
                                                                                   14



      1   Q.   Before anyone's using Voice over LTE, right?

      2   A.   Sure.

      3   Q.   And when they acquired the portfolio, two of the patents

      4   in this suit didn't exist, did they?

      5   A.   I think they -- that's true.        They were still

      6   applications.

      7   Q.   There's nothing in these costs for attorneys at trial,

      8   is there?

      9   A.   No.

     10   Q.   Did you not think those -- if you were going to

     11   calculate total estimated cost of ownership, that you'd want

     12   to include that when you were trying to determine a fair

     13   amount of what it would cost -- what these patents cost IV?

     14   A.   Well, I think the -- no, I don't think that that -- that

     15   the legal fees of the type that are being expended here

     16   would reasonably go into this particular total cost --

     17   estimated cost of ownership, because this is the way IV

     18   measures things.

     19   Q.   This is the way IV measures internally, correct?

     20   A.   Yes.

     21   Q.   This is not the way they've presented their damages

     22   model at this trial, is it?

     23   A.   Oh, certainly not.

     24   Q.   This is the way you chose to calculate damages, correct?

     25   A.   Well, this is a -- an ingredient in the way I think it
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 15 of 73 PageID #: 21003
                                                                                   15



      1   is reasonable to arrive at a royalty in this case.

      2   Q.   That you think is reasonable, correct?

      3   A.   Yes, but it's consistent with their documents.

      4   Q.   It's consistent with their documents.          Is that what you

      5   said?

      6   A.   Yes.

      7   Q.   And so you've seen documents where IV does calculations

      8   of what infringers owe it based upon its total cost of

      9   ownership of patents?

     10   A.   I think it's broader than that.         They -- the documents

     11   support that the total cost of ownership is a factor in

     12   their measuring the performance of their business model that

     13   is -- their whole model is generating revenue from people

     14   who they think are using their technology.

     15               MR. WARD:    Objection, nonresponsive.

     16               THE COURT:    I think it's broader than that was

     17   responsive to the question.        I'll allow that.      The remainder

     18   of the answer I'll strike as nonresponsive.

     19               Let's continue.

     20   Q.   (By Mr. Ward)       You have focused on this original

     21   purchase price, at least in part, have you not?

     22   A.   Yes.

     23   Q.   And, in fact, you talked about that purchase price in

     24   your report, didn't you?

     25   A.   Yes.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 16 of 73 PageID #: 21004
                                                                                   16



      1   Q.    And you talked about how IV bought these patents at an

      2   auction, correct?

      3   A.    Yes.

      4                MR. WARD:    Let's look at Becker report at Page 42.

      5                And just highlight that top paragraph, please, sir,

      6   Mr. Horseman.

      7   Q.    (By Mr. Ward)      And I've got your entire report, if you

      8   want to see it, Dr. Becker, but I really want to focus on

      9   this section here.

     10                It says:    Because the subject of the asset sales

     11   are fairly specialized within industries.

     12                Do you see that?

     13   A.    Yes.

     14   Q.    Will you take a moment just to familiarize yourself with

     15   it?

     16   A.    Okay.

     17   Q.    And would you agree with me that you felt like, because

     18   you viewed IV as an insider in this business, that it maybe

     19   placed a higher value on this purchase than an outsider

     20   would have?

     21   A.    Yes.    Than other potential bidders, yes.

     22   Q.    And, in fact, you said:      This appears to have been the

     23   case in that IV's primary competition in the bidding was the

     24   lead inventor.

     25   A.    Yes.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 17 of 73 PageID #: 21005
                                                                                   17



      1   Q.   That was your belief --

      2   A.   Yes.

      3   Q.   -- correct?

      4               And let's look at what you cite, Footnote 251.           You

      5   cite the deposition of Peter Detkin, March 6th, 2017,

      6   Exhibit 10.

      7   A.   All right.

      8   Q.   Have you reviewed that document recently?

      9   A.   Not recently, no.

     10   Q.   Do you think you might have been mistaken about who the

     11   primary competition was in that auction?

     12   A.   Without looking -- it's been quite a while since I've

     13   looked at that document.        I may be --

     14   Q.   All right.    Let's look at it.

     15   A.   Okay.

     16               MR. WARD:   Mr. Horseman, can we pull up Exhibit 10

     17   from Detkin.

     18               I tell you what, just give me the ELMO, please,

     19   ma'am.      I've got it here.    Thank you.

     20   Q.   (By Mr. Ward)      Does that look like the exhibit that you

     21   were relying on, Dr. Becker?

     22   A.   Yes.

     23   Q.   And we can go down in the string, but May 17th, 2004,

     24   that was the time of the acquisition, was it not?

     25   A.   Yes.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 18 of 73 PageID #: 21006
                                                                                   18



      1   Q.   And it says:     We got these patents this morning at

      2   auction for 900,000.

      3   A.   Correct.

      4   Q.   In addition to the five issued patents, I learned late

      5   last week that there are many pending apps, about 10.

      6   Unclear how many are still alive, but it's the majority.

      7   A.   Okay.

      8   Q.   You see that?

      9   A.   Yes.

     10   Q.   So would you agree that at least at the time of the

     11   purchase, it appears that IV was not even aware of the

     12   applications that resulted in the patents-in-suit?

     13   A.   Well, Mr. Detkin appears to be saying that he wasn't --

     14   you know, when he said, I learned late last week, I just

     15   don't know the timing as to whether that was before or after

     16   the -- the auction had ended.

     17   Q.   All right.     Can we look at that in just a minute?

     18   A.   (No response.)

     19   Q.   Is it okay if we look at that issue in a minute?

     20   A.   Sure.

     21   Q.   Because that next paragraph says:         After the bidding,

     22   the lead inventor went to our rep to offer his services and

     23   offered lots of info.

     24               You see that?

     25   A.   I see that, yes.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 19 of 73 PageID #: 21007
                                                                                   19



      1   Q.   And then the -- the last sentence in that preceding

      2   paragraph said:      Primary competition in bidding was from the

      3   former CEO of the company who had put together a consortium

      4   of investors to try to buy the patents.

      5             You see that?

      6   A.   I do.

      7   Q.   And so did you believe that Dr. Jorgensen was the CEO

      8   when you wrote the paragraph that said the primary

      9   competition was the inventor?

     10   A.   I'm not -- you know, I may have inferred that.

     11   I certainly understood that the competition was from the

     12   former CEO of the company.        This is the document I'm relying

     13   on, and that's why I said that it was industry insiders who

     14   would be the -- who were apparently the competition in this

     15   case.

     16   Q.   You understand that Dr. Jorgensen's the CTO.

     17   A.   Correct.

     18   Q.   Right.     Not the CEO.

     19   A.   All right.

     20   Q.   I'm not faulting you for missing that, but it was

     21   somebody other than Dr. Jorgensen who was trying to bid

     22   against IV for the patents.

     23   A.   Oh, sure.     I'll -- I'll give you that.       It doesn't

     24   change.      It actually confirms what that paragraph in my

     25   report was saying, but I'll give you the correction.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 20 of 73 PageID #: 21008
                                                                                   20



      1   Q.   If we go down -- let's -- I've got to scroll down.

      2               If we look down at the email dated April the 8th,

      3   2004, do you see that?

      4   A.   Yes.

      5   Q.   And it's -- it's from Edward Jung or Young to Peter

      6   Detkin, Nathan Myhrvold, and Greg Gorder.

      7               Do you see that?

      8   A.   I see that.

      9   Q.   And it says:    These are worth buying.

     10   A.   I see that.

     11   Q.   And then if we scroll up to the next -- we read these

     12   emails when they're printed from the bottom to the top,

     13   right?

     14   A.   Yes.

     15   Q.   And then there's a response on April 8th, and you see

     16   the response says:      Unfortunately, it's not that easy.

     17   These will be sold at auction along with a bunch of other

     18   assets, and I don't have a clue how high the bidding will

     19   get.     So we have to decide how high we are willing to go.

     20   1 million?     2 million?

     21               Do you see that?

     22   A.   Yes.

     23   Q.   So does it appear there was some internal discussion

     24   within IV about how high do we go in the bidding?

     25   A.   Sure.    I think that's the case at any auction.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 21 of 73 PageID #: 21009
                                                                                   21



      1   Q.   And the next entry looks like Mr. Jung says 1 million.

      2   A.   Yes.

      3   Q.   So that looks like the authority that was given for the

      4   auction, correct?

      5   A.   Appears to be, yes.

      6   Q.   And that was on April the 8th, 2004.

      7   A.   Okay.

      8   Q.   And so in between the time -- at least according to this

      9   email, would you agree with me that in between the time that

     10   the authority to purchase for 1 million was given and the

     11   time that the patents were purchased, Mr. Detkin appears to

     12   have discovered that there were some pending apps?

     13   A.   Sure.   That looks like that -- I mean, if I look down,

     14   he clearly understood back on April 8th that there were a --

     15   a bunch of other assets, and then it looks like by

     16   May 17th, he's delved into it further and is now saying that

     17   he's focused on the pending applications.

     18   Q.   Does it appear to you that when they gave the authority

     19   of 1 million, at least according to this email and according

     20   to Mr. Detkin, he wasn't aware of the pending apps?

     21   A.   I really can't say.      He may or may not have been.

     22   Q.   But we know for sure that when the purchase was made,

     23   the '517 and '206 patents didn't exist?

     24   A.   They hadn't issued.      The applications were pending, but

     25   they didn't exist.      The patents hadn't issued.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 22 of 73 PageID #: 21010
                                                                                   22



      1   Q.   What's worth more typically, Dr. Becker, a patent or a

      2   patent application?

      3   A.   A patent, once it's issued.

      4   Q.   And so at the time they made this purchase, there was

      5   one issued patent in this suit, and that's the '629,

      6   correct?

      7   A.   Yes.

      8   Q.   You recall your testimony about the 18 Ericsson patents

      9   that Mr. Bratic used in his valuation?

     10   A.   Yes.

     11   Q.   You were present for Ms. Chen's testimony, correct --

     12   A.   Yes.

     13   Q.   -- where she confirmed that others within Ericsson

     14   referred to these 18 charted patents as representative?

     15   A.   Sure.

     16   Q.   And you're the last witness for the defense, correct?

     17   A.   I don't know.     I think so.

     18   Q.   I think so, too, but do you know of anyone else?

     19   A.   I don't know.     It's not my call.

     20   Q.   Do you know of anyone who's coming to testify as to the

     21   value of any other patents in Ericsson's portfolio as

     22   opposed to these 18?

     23   A.   Beyond what Ms. Chen has already said, no, I don't know

     24   of anybody.

     25   Q.   Nothing stopped Ericsson from doing its own valuation
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 23 of 73 PageID #: 21011
                                                                                   23



      1   for this case, did it?

      2   A.   No.

      3   Q.   Did you see any expert who issued a report that said

      4   those 18 patents had a different value -- technical value

      5   than what Dr. Chrissan said?

      6   A.   No.

      7   Q.   Ericsson certainly had the ability -- the ability to

      8   challenge that, didn't they?

      9   A.   Well, I -- my recollection is that Dr. Wicker's report

     10   addressed the question of whether he believed that

     11   Dr. Chrissan's technical valuation analysis was even

     12   reliable.

     13               So I -- I do recall that they have a technical

     14   expert who at least, based on my discussion with him, felt

     15   that the Chrissan analysis, even within the 18, was not

     16   really a reliable way to come up with the comparison.

     17              But beyond that, nobody has -- that I'm aware of

     18   has -- other than -- certainly Dr. Chrissan didn't look

     19   beyond the 18.

     20   Q.   Is the answer to my question that, no, you're not aware

     21   of anyone at Ericsson who's going to provide an analysis of

     22   the value of any other patents in its portfolio to this

     23   jury?

     24   A.   Other than the 18?

     25   Q.   Correct.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 24 of 73 PageID #: 21012
                                                                                   24



      1   A.   Not beyond Ms. Chen saying that she believes that -- you

      2   know, what she said about it.         I mean, I don't need to

      3   recharacterize her testimony.

      4   Q.   Have you ever heard that saying about it takes a

      5   carpenter to build a barn and any old mule can kick it down?

      6   A.   Yes.

      7   Q.   You certainly weren't provided any licenses from

      8   Ericsson where they had paid inventors for a license to

      9   their patents, correct?

     10   A.   You know, we had a bunch of Ericsson licenses that

     11   I looked at, and some of those were cross-licenses where

     12   Ericsson was -- you know, I just don't know how to answer

     13   that.   I'd have to go back and look at the details of the

     14   licenses that were provided.

     15   Q.   Well, Ms. Chen just testified.         You heard her, didn't

     16   you?

     17   A.   Yes.

     18   Q.   And did you hear her testify that it was extremely rare

     19   for them to have -- them, being Ericsson, to have an inbound

     20   license with an individual inventor where they paid for a

     21   license to an individual inventor's patents?

     22   A.   Sure.   I do recall that testimony, that it's -- it's

     23   rare for Ericsson to -- they just haven't had the

     24   circumstance where they've licensed just sort of only

     25   inbound small number of patents with an individual inventor.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 25 of 73 PageID #: 21013
                                                                                   25



      1   That just doesn't happen much in the industry.

      2   Q.   In their long and storied history, their being Ericsson,

      3   there's not a single license in this case where Ericsson has

      4   paid an inventor for a license to any technology?

      5   A.   I'm -- I'm only working with the documents in this case,

      6   and there's certainly -- I'm not aware of one like that that

      7   has been produced in this case.         Whether in their long and

      8   storied history they've done that, I have no idea.

      9   Q.   There's not any evidence in this case of one, is there,

     10   Dr. Becker?

     11   A.   Well, sure.    To say there's not evidence in this case,

     12   that's true.     Whether that means that they've never done it,

     13   we're -- we're not seeing the totality of their long and

     14   storied history here.

     15             MR. WARD:     Objection, nonresponsive.

     16             THE COURT:     The portion of the answer where he

     17   says, "well, sure.      To say that there's not evidence in this

     18   case, that's true," that's responsive to the question.              The

     19   remainder is nonresponsive, and I'll strike it as I sustain

     20   the objection.

     21             And, Dr. Becker, I'll ask you to limit your answers

     22   to the questions asked.

     23             THE WITNESS:     Yes, Your Honor.

     24             THE COURT:     Mr. Rubenstein is going to get to ask

     25   you more questions, as you understand.           So please limit your
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 26 of 73 PageID #: 21014
                                                                                   26



      1   answers to Mr. Ward's questions at this point.

      2               All right.    Let's proceed.

      3   Q.   (By Mr. Ward)       Both -- both sides in this case have an

      4   opportunity to present evidence, correct?

      5   A.   Yes.

      6   Q.   And to have you review it?

      7   A.   Yes.

      8   Q.   And you didn't review any licenses -- Ericsson didn't

      9   ask you to review any licenses that it had paid for a

     10   license fee with an individual inventor?

     11   A.   Not that I recall.

     12   Q.   Nor did T-Mobile, did they?

     13   A.   Not that I recall, no.       There may be, I just don't have

     14   that -- there's a long list of license agreements.              I don't

     15   recall any.

     16   Q.   Certainly nothing in the presentation that you gave this

     17   jury about a license that T-Mobile had taken with an

     18   individual inventor?

     19   A.   That's true.

     20   Q.   In fact, there's not evidence of any license in this

     21   case that you've relied upon where Ericsson or T-Mobile has

     22   paid money to anyone outside the company that you're relying

     23   upon?

     24   A.   That's true.

     25   Q.   You recall your direct testimony about R allocations?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 27 of 73 PageID #: 21015
                                                                                   27



      1   A.   Yes.

      2   Q.   A lot of testimony about those R allocations, right?

      3   A.   Yes.

      4   Q.   That was something that you really focused on?

      5   A.   I think that's fair.      It's an important part of my

      6   analysis.

      7   Q.   In your review of all the documents, the depositions,

      8   the testimony of the witnesses, did you see anything that

      9   would indicate that IV has ever approached a potential

     10   licensee and said:      Here's our internal R allocations, we

     11   want you to pay us licensing fees according to how we

     12   allocate funds among our inventors?

     13   A.   No, I haven't seen a circumstance like that.

     14   Q.   Not one, was there?

     15   A.   No.

     16   Q.   The R allocations are what IV uses internally, correct?

     17   A.   I disagree with that.

     18   Q.   They use them with potential investors?

     19   A.   They do.

     20   Q.   But not with potential licensees when negotiating

     21   licenses, do they?

     22   A.   I disagree with that.

     23   Q.   Well, the R allocations spread value from a license

     24   across potentially every patent in the portfolio, don't

     25   they?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 28 of 73 PageID #: 21016
                                                                                   28



      1   A.   They do.    They -- I think it's every -- yes.

      2   Q.   So a license to IV's patents might be with a tech

      3   company?

      4   A.   Correct.

      5   Q.   And that tech company might get a -- a license to a

      6   subset of patents that are directly applicable to what that

      7   tech company is doing, right?

      8   A.   True.

      9   Q.   And then they might get a bunch of licenses that read on

     10   automobile engines or tires or wheels, right?

     11   A.   Sure.    As part of the portfolio license, that's true.

     12   Q.   And then IV, because it has investors, would have to

     13   allocate a portion of those license fees to unrelated

     14   technologies, unrelated patents, correct?

     15   A.   They do, that's true.

     16   Q.   Because that's their deal with their investors, correct?

     17   A.   Yes.

     18   Q.   But it's your opinion in this case, IV would sit in a

     19   room in the hypothetical negotiation with T-Mobile and

     20   Ericsson, and they'd say, okay, T-Mobile, you admit that our

     21   patents are infringed and valid, right?

     22   A.   Right.

     23   Q.   And here are our R allocations that we want to

     24   use -- or we want you to use to determine how much money

     25   you owe us?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 29 of 73 PageID #: 21017
                                                                                   29



      1   A.   That's not what I'm saying in my -- in my work.

      2   Q.   You're saying that they would use them, though, in this

      3   hypothetical negotiation to allocate how much they think

      4   these patents are worth, they being T-Mobile and Ericsson.

      5   A.   No.     I think the -- that's not what I'm saying.

      6   Q.   Okay.     You did look at lots of license agreements that

      7   IV had, correct?

      8   A.   Right.

      9   Q.   And you looked at the Ericsson licenses that Mr. Bratic

     10   relied upon.

     11   A.   Yes.

     12   Q.   But you determined that none of the licenses, whether

     13   they're Ericsson licenses, T-Mobile licenses, IV licenses,

     14   that none of them were relevant to your calculations.

     15   A.   In terms of the overall license agreements that I --

     16   that's true.      I think they're -- my analysis depends in part

     17   on the results of the IV licensing activity.

     18   Q.   You did not rely upon, though, a single license from

     19   Ericsson or T-Mobile in determining that damages owed in

     20   this case are between 110,000 and 1.4 million --

     21   A.   Correct.

     22   Q.   -- did you?

     23   A.   Correct.

     24   Q.   Would IV have had access to T-Mobile's internal

     25   documents at this hypothetical negotiation?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 30 of 73 PageID #: 21018
                                                                                   30



      1   A.   I think they would be aware of the same sort of open

      2   book, cards on the table.        They'd be aware of anything

      3   internal to T-Mobile or Ericsson that was relevant to the

      4   negotiation.

      5   Q.   Well, you understand that IV says that VoLTE on

      6   T-Mobile's network doesn't work as efficiently as it does

      7   without the patents-in-suit.

      8   A.   Sure.     I understand that's -- that's IV's technical

      9   position in this case.

     10   Q.   And you've got to assume infringement in your analysis,

     11   don't you?

     12   A.   I do have to assume infringement.

     13   Q.   And so IV, at this hypothetical negotiation, would have

     14   been aware that internally, Sprint was saying it was running

     15   out of spectrum.

     16   A.   Did you mean to say Sprint?

     17   Q.   No.     T-Mobile.

     18   A.   Okay.

     19   Q.   They would have known that T-Mobile was running out of

     20   spectrum in 2014/2015.

     21   A.   Yes.

     22   Q.   And it's common knowledge that spectrum costs billions

     23   and billions of dollars, correct?

     24   A.   For overall spectrum costs, yes, they're expensive.

     25   Q.   Well, did you review T-Mobile's 10-Ks?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 31 of 73 PageID #: 21019
                                                                                   31



      1   A.   I've seen those, yes.

      2   Q.   And you've seen that they were acquiring spectrum back

      3   at this time, weren't they?

      4   A.   Sure.    Every carrier was.

      5   Q.   And they were spending billions of dollars to do it,

      6   weren't they?

      7   A.   I think, yes, every carrier was.

      8   Q.   T-Mobile was --

      9   A.   Yes.

     10   Q.   -- weren't they?

     11   A.   Yes.

     12               MR. WARD:   And could we see PX-1396, Mr. Horseman?

     13               And let's go to Page 9.

     14   Q.   (By Mr. Ward)      And you've seen this document during this

     15   trial at least, haven't you?

     16   A.   Yes, sir.

     17   Q.   And did you review it when you were preparing your

     18   opinions in your reports?

     19   A.   I don't recall.

     20   Q.   You don't know if you saw this before you signed your

     21   report?

     22   A.   I -- I don't know.      It -- there were -- I literally had

     23   thousands of documents, so I don't -- I don't remember.

     24   Q.   At least you see that internally spectrum was saying,

     25   "Why VoLTE?"
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 32 of 73 PageID #: 21020
                                                                                   32



      1   A.   Yes, sir, I see that.

      2   Q.   And then it says:      Technically and economically

      3   superior.

      4   A.   Yes.

      5   Q.   And then:     VoLTE only voice technology for 700 megahertz

      6   and critical for us getting the 300 million covered pops in

      7   2015.

      8               Do you see that?

      9   A.   I do.

     10   Q.   And do you see down there at the bottom that LTE radio

     11   technology, three times more efficient than HSPA?

     12   A.   Yes.

     13   Q.   Avoids 50 million in HSPA investment in 2015 alone?

     14   A.   I do see that statement, yes.

     15   Q.   Is this the first time you're seeing this document --

     16   A.   No.

     17   Q.   -- Dr. Becker?

     18   A.   No.     I don't believe it -- certainly it's not the first

     19   time I've seen it because I saw it earlier in this week.

     20   Q.   Is this the first time you saw it was during this trial?

     21   A.   I don't recall.

     22   Q.   Maybe?

     23   A.   I really can't say.       It's been -- I've looked at a lot

     24   of documents.

     25   Q.   It's certainly not cited in your report, is it?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 33 of 73 PageID #: 21021
                                                                                   33



      1   A.   I don't believe it is.

      2   Q.   Not in your report where you laid out your opinions.

      3   You didn't focus on this document, did you?

      4   A.   No.

      5   Q.   And you didn't focus on the 10-K of T-Mobile where they

      6   said they were re-farming spectrum because they had switched

      7   to VoLTE?

      8   A.   Correct.

      9   Q.   You didn't cite that document in the body of your

     10   report, did you?

     11   A.   Correct.

     12   Q.   So IV, T-Mobile, Ericsson are sitting in the room.

     13   Cards are on the table.       IV has these documents.        T-Mobile,

     14   maybe they're sitting in the back of the room.             Ericsson has

     15   documents, right?

     16   A.   Right.

     17   Q.   The indemnity agreement is on the table?

     18   A.   I'll -- I'll give you that.        If you think it's relevant,

     19   it's on the table.

     20   Q.   And they're going to be locked in that room, and they

     21   have to come out with an agreement, right?

     22   A.   They do.

     23   Q.   And you're telling the jury that IV is going to sign a

     24   deal that says, we'll take $110,000.00 to give T-Mobile a

     25   license to these patents to save billions on spectrum and
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 34 of 73 PageID #: 21022
                                                                                   34



      1   move voice to LTE?

      2   A.   Well, I -- you've got a lot loaded up in the question

      3   there.     I think it's certainly my opinion that the -- as I

      4   indicated, that the outcome of that negotiation will be no

      5   higher than 1.4 million and that 1.4 million would get the

      6   deal done.

      7              As to whether the premise of that negotiation --

      8   certainly the things you said would be facts that would

      9   inform or -- or opinions that would inform the -- the

     10   negotiation.

     11   Q.   And you're saying IV would walk out of the room

     12   accepting 110,000 to 1.4 million?

     13   A.   Absolutely.

     14              MR. WARD:    Pass the witness.

     15              THE COURT:    All right.     Redirect, Mr. Rubenstein?

     16   Stein.     I'm sorry.

     17              MR. RUBENSTEIN:     Thank you, Your Honor.

     18                           REDIRECT EXAMINATION

     19   BY MR. RUBENSTEIN:

     20   Q.   Dr. Becker, is it your understanding that here in this

     21   case, there is an individual inventor that has come to

     22   Ericsson and T-Mobile seeking a royalty?

     23   A.   No.

     24   Q.   Now, Dr. Becker, you mentioned, in response to some of

     25   Mr. Ward's questions, that -- you said that the amount of
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 35 of 73 PageID #: 21023
                                                                                   35



      1   use of the Defendants was one factor into your analysis.

      2               Did I get that right?

      3   A.   Correct.

      4   Q.   Would you please explain how that factored into your

      5   analysis.

      6   A.   Well, it's one factor out of many.          It's one of the

      7   Georgia-Pacific factors.        There's 15 factors.      And that gets

      8   factored in, in part the -- T-Mobile's market share we saw

      9   as one critical factor.

     10               If T-Mobile had been twice as successful as they

     11   have in deploying their network and attracting subscribers,

     12   they would have more market share, and it would result in a

     13   higher royalty in my analysis.

     14               If they had fallen flat on their face and had not

     15   grown their network or their subscriber base -- we saw a

     16   chart from Mr. Bratic that showed they did a 4X growth --

     17   then that would be taken into account.

     18               So it's -- the extent of use is, in effect -- the

     19   way I take it into account is no different than the way

     20   Mr. Bratic takes it into account in his analysis.

     21   Q.   Now, Dr. Becker, do you remember a -- a series of

     22   questions that Mr. Ward asked you in connection with the

     23   bankruptcy auction in which these three asserted patents and

     24   others were acquired?

     25   A.   Yes.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 36 of 73 PageID #: 21024
                                                                                   36



      1   Q.   And do you remember the discussion about the timing of

      2   when the $1 million authorization was given as compared to

      3   when it was perhaps discovered later that there were more

      4   assets to be had?

      5   A.   Yes.

      6   Q.   Now, Dr. Becker, if the jury were to conclude that your

      7   $1.4 million number -- reasonable royalty and your range was

      8   the right number, and even if we can assume that IV got a

      9   good deal for the -- the group of patent assets that it --

     10   that it acquired, would that $1.4 million number still be a

     11   blockbuster return for IV on those three patents?

     12   A.   It would.

     13   Q.   And could you explain sort of the order of magnitude?

     14   A.   Well, it -- the -- the analysis that I've done is

     15   already -- it's based on a 14.71 revenue ratio, which is

     16   a -- gosh, it's like a 14 -- 1400 percent return on the

     17   acquisition.

     18               So 14 times what was paid -- more than 14 times

     19   what was paid.     So even if they got a good deal, it's still

     20   around five times higher than the -- than the average for

     21   the entire fund.      This is still a very good outcome.

     22               MR. RUBENSTEIN:    Now, Your Honor, I believe I have

     23   to have the courtroom sealed for these last few questions,

     24   please.

     25               THE COURT:   Are you requesting that the Court seal
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 37 of 73 PageID #: 21025
                                                                                   37



      1   the courtroom?

      2             MR. RUBENSTEIN:      Yes, Your Honor.

      3             THE COURT:     Based on counsel's request and the

      4   representation that there are confidential and proprietary

      5   matters to be discussed, I'll order the courtroom sealed.

      6             Those present not subject to the protective order

      7   should be excused at this time and remain outside the

      8   courtroom until it's unsealed.

      9             We have an exception you would like to request,

     10   Mr. Ward?

     11             MR. WARD:     To the extent that it's IV's

     12   confidential information, we'd ask that IV personnel be

     13   excepted.

     14             MR. RUBENSTEIN:      It is.    And no objection.

     15             THE COURT:     Then we'll proceed on that basis.

     16             (Courtroom sealed.)

     17             (Sealed Portion No. 9 saved in separate sealed

     18   transcript.)

     19             (Courtroom unsealed.)

     20             THE COURT:     And with that, ladies and gentlemen of

     21   the jury, you're excused until tomorrow morning.

     22             COURT SECURITY OFFICER:        All rise.

     23             (Jury out.)

     24             THE COURT:     All right.     Counsel, it is roughly a

     25   quarter until 2:00.      I'm going to take about a 15-minute
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 38 of 73 PageID #: 21026
                                                                                   38



      1   recess.    When I return, I will take up any motions under

      2   Rule 50(a) that either Plaintiff or Defendant care to offer.

      3             So with that in mind, we stand in recess.

      4             COURT SECURITY OFFICER:        All rise.

      5             (Recess.)

      6             (Jury out.)

      7             COURT SECURITY OFFICER:        All rise.

      8             THE COURT:     Be seated, please.

      9             All right.     The Court is prepared to go forward and

     10   take up motions from either Plaintiff or Defendant brought

     11   under Federal Rule of Civil Procedure 50(a).

     12             Let me mention that it is my typical practice that

     13   if counsel for any of the parties would -- well, let me say

     14   it another way.

     15             Those of you that are going to present closing

     16   arguments and you have other counsel present who can handle

     17   these motions and perhaps handle the discussions with regard

     18   to the charge and verdict, you're welcome to participate,

     19   but you're not required to.

     20             If you can use your time better preparing for your

     21   closing arguments, then -- and your side of the case is

     22   covered by other capable counsel, you're not required to be

     23   here.

     24             I assume that's going to be Mr. Ward, Mr. Black,

     25   and Mr. Kubehl, and Mr. Rubenstein?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 39 of 73 PageID #: 21027
                                                                                   39



      1             MR. RUBENSTEIN:      If I may be excused, as well, that

      2   would be --

      3             THE COURT:     Are you going to be doing part of the

      4   closing argument?

      5             MR. RUBENSTEIN:      I don't think so.      I'm happy to

      6   stay.

      7             THE COURT:     You just want to get out of the trap?

      8             MR. RUBENSTEIN:      I'm happy to stay if that's Your

      9   Honor's wish.

     10             THE COURT:     Well, the general rule is as long as

     11   the case is covered --

     12             MR. RUBENSTEIN:      We believe it's covered.

     13             THE COURT:     -- then other counsel who are not

     14   needed to cover it, don't have to be here.

     15             MR. KUBEHL:     Thank you, Your Honor.

     16             MR. RUBENSTEIN:      Thank you, Your Honor.

     17             THE COURT:     All right.     Let's proceed with any

     18   motions to be brought under Federal Rule of Civil Procedure

     19   50(a).

     20             Does Plaintiff have any motions under that

     21   particular rule at this time?

     22             MR. FLANNERY:      Yes, Your Honor.

     23             THE COURT:     If you'd go to the podium and let me

     24   hear a recital of the particular motions.           I'll hear

     25   argument later.      But I want to identify them at this point,
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 40 of 73 PageID #: 21028
                                                                                   40



      1   Mr. Flannery.

      2             MR. FLANNERY:      You want me to just express the

      3   motion?

      4             THE COURT:     Yes.

      5             MR. FLANNERY:      Okay.

      6             THE COURT:     We'll come back and hear the underlying

      7   argument.

      8             MR. FLANNERY:      Okay.    May it please the Court, Your

      9   Honor.

     10             Under Federal Rule of Civil Procedure 50(a), IV

     11   would move for judgment as a matter of law now that the

     12   Defendant has been fully heard on its defenses in this case,

     13   and IV moves for judgment as a matter of law on Defendants'

     14   invalidity claims of anticipation and obviousness.

     15             IV also moves under Rule 50(a) for judgment as a

     16   matter of law that no non-infringing alternatives exist for

     17   all of the asserted claims of the patents-in-suit.

     18             THE COURT:     Are there other motions under Rule

     19   50(a) that Plaintiff wishes to bring?

     20             MR. FLANNERY:      No, Your Honor.

     21             THE COURT:     All right.     Defendants, what matters

     22   under Rule 50(a) do you wish to urge?

     23             MS. DREYER:     Yes, Your Honor.      Lauren Dreyer on

     24   behalf of Defendants.

     25             Defendants move for judgment under Rule 50(a) of
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 41 of 73 PageID #: 21029
                                                                                   41



      1   non-infringement of the '206, '517, and '629 patents as a

      2   matter of law because IV has not presented a legally

      3   sufficient evidentiary basis for a reasonable jury to find

      4   infringement of any asserted claims.

      5             THE COURT:     All right.     What else?

      6             MS. DREYER:     Defendants also move for judgment

      7   under Rule 50(a) of non-infringement of -- non-infringement

      8   of the '206, '517, and '629 patents as a matter of law

      9   because IV has not presented a legally sufficient

     10   evidentiary basis for a reasonable jury to find indirect

     11   infringement of any of the asserted claims.

     12             THE COURT:     All right.     So you're moving for

     13   judgment as a matter of law on both direct and indirect

     14   infringement.     What else?

     15             MS. DREYER:     Yes, Your Honor.

     16             We also move for judgment as a matter of law of no

     17   damages because IV has not presented a legally sufficient

     18   evidentiary basis for a reasonable jury to find any

     19   infringement damages.

     20             THE COURT:     All right.     What else?

     21             MS. DREYER:     Final -- the last two, Defendants move

     22   for judgment under Rule 50(a) of anticipation as a matter of

     23   law for the '206 and '517 patents because there's no legally

     24   sufficient evidentiary basis for a reasonable jury to find

     25   the asserted claims not anticipated.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 42 of 73 PageID #: 21030
                                                                                   42



      1              THE COURT:    And do you have anything else?

      2              MS. DREYER:    Yes, Your Honor.      One more.

      3              Defendants move for judgment under Rule 50(a) of

      4   obviousness as a matter of law for the '206, '517, and '629

      5   patents because there's no legally sufficient evidentiary

      6   basis for a reasonable jury to find the asserted claims not

      7   obvious.

      8              THE COURT:    Does that conclude Defendants' proffer

      9   with regard to Rule 50(a)?

     10              MS. DREYER:    Yes, Your Honor.

     11              THE COURT:    All right.     Well, it's clear that both

     12   Plaintiff and Defendants have diametrically opposed motions

     13   under Rule 50(a) with regard to the validity issue.

     14              Plaintiff seeking judgment as a matter of law that

     15   there is no invalidity.

     16              And Defendants seeking judgment as a matter of law

     17   that there is invalidity, both based on anticipation and

     18   obviousness.

     19              So I'll hear competing arguments on those opposed

     20   motions first, and then we'll take up the others.

     21              Since Defendant is at the podium, I'm happy to hear

     22   targeted argument on those matters at this time.

     23              MS. DREYER:    Yes, Your Honor.      So --

     24              THE COURT:    And if you're going to refer to your

     25   notes and read, please slow down.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 43 of 73 PageID #: 21031
                                                                                   43



      1             MS. DREYER:     Yes, Your Honor, I will.

      2             For anticipation, Defendants move for judgment

      3   under 50(a) of anticipation for the '206 and '517 patents.

      4             The facts show that each of the elements of those

      5   patents are present in the prior art that has been admitted

      6   into evidence, and, therefore, there is no legally

      7   sufficient evidentiary basis for a reasonable jury to find

      8   the asserted claims not anticipated as the law is clear that

      9   anticipation must be found where the accused elements are

     10   present in the prior art.

     11             THE COURT:     Let me hear a responsive argument from

     12   Plaintiff.

     13             MR. FLANNERY:      Your Honor, Plaintiff opposes the

     14   motion on the grounds that there's legally sufficient

     15   evidence in the record to show that Defendants have failed

     16   to satisfy their burden to prove that each and every element

     17   of the asserted claims is found in the prior art reference

     18   as presented.

     19             THE COURT:     All right.     Do you have any argument in

     20   is support of that -- additional argument?

     21             MR. FLANNERY:      Your Honor, the -- Dr. Acampora did

     22   not prove that each of the asserted claims -- that each

     23   element of the asserted claims is found in the prior art

     24   references of record.

     25             THE COURT:     Anything further?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 44 of 73 PageID #: 21032
                                                                                   44



      1              MR. FLANNERY:     No, Your Honor.

      2              THE COURT:    All right.     Well, with regard to the

      3   competing motions under Rule 50(a) regarding the topic of

      4   invalidity, the Court denies both Plaintiff's and

      5   Defendants' motions regarding invalidity brought under

      6   Rule 50(a).

      7              Defendant has also urged judgment as a matter of

      8   law under Rule 50(a) regarding non-infringement, both based

      9   on direct and indirect theories of infringement.

     10              Let me hear argument from Defendant on that,

     11   please.

     12              MS. DREYER:     Yes, Your Honor.     And just as a point

     13   of clarification, in -- our previous argument was for our

     14   motion for judgment as a matter of law on anticipation.

     15   Defendants had also moved, as I stated earlier, for judgment

     16   as a matter of law on obviousness with regards to all

     17   patents.    I just wanted to --

     18              THE COURT:    And my ruling, by using the broader

     19   term "invalidity," encompasses both the included theories of

     20   anticipation under 102 and obviousness under 103.

     21              MS. DREYER:     Thank you, Your Honor.       I just wanted

     22   to clarify for the record.

     23              THE COURT:    And in both instances as to both

     24   parties, it's denied.

     25              MS. DREYER:     Thank you, Your Honor.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 45 of 73 PageID #: 21033
                                                                                   45



      1              THE COURT:    Let me hear your arguments regarding

      2   non-infringement, both direct and indirect.

      3              MS. DREYER:    Yes.    The law is clear, Your Honor,

      4   that infringement cannot be found where the accused

      5   activities do not meet one or more limitations of the

      6   claims.

      7              All of the asserted patent claims for the '206

      8   patent require end-user quality of service requirements.

      9   However, the facts show that only T-Mobile determines

     10   quality of service requirements, which are network quality

     11   of service requirements, not end-user quality of service

     12   requirements.

     13              All of the asserted '206 patent claims also require

     14   classifying a plurality of packets according to end-user

     15   quality of service requirements of said plurality of

     16   packets.

     17              However, the facts show that Ericsson's base

     18   stations do not know the quality of service of the

     19   individual packets flowing inside their tunnel and cannot

     20   classify packets according to the quality of service

     21   requirements of said plurality of packets.

     22              Therefore, one or more elements of the asserted

     23   claims of the '206 patent are not met, and infringement must

     24   be found as a matter of law.

     25              All of -- Your Honor, would you like me to do all
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 46 of 73 PageID #: 21034
                                                                                   46



      1   three patents at this time?

      2             THE COURT:     Yes.

      3             MS. DREYER:     All of the asserted '517 patent claims

      4   require communications with a customer premises equipment,

      5   CPE station, which the Court construed as devices residing

      6   on the premises of a customer and used to connect to a

      7   telephone network, including ordinary telephones, key

      8   telephone systems, PBX's, videoconferencing devices, and

      9   modems.

     10             However, the facts show that the Ericsson base

     11   stations only communicate with mobile devices.

     12             All of the asserted '517 patent claims also require

     13   the step of allocating the shared wireless bandwidth between

     14   the wireless base station transmitting in the downlink

     15   direction and the at least one CPE station transmitting in

     16   the uplink direction based on the analyzed contents and the

     17   analyzed reservation requests.

     18             However, the facts show that T-Mobile uses separate

     19   uplink and downlink bandwidths that are not shared bandwidth

     20   allocated between the uplink and downlink directions and

     21   cannot allocate based on the analyzed contents and the

     22   analyzed reservation requests.

     23             Finally, all of the asserted '517 patent claims

     24   require the steps of analyzing content of packets to be

     25   communicated over the shared wireless bandwidth in a
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 47 of 73 PageID #: 21035
                                                                                   47



      1   downlink direction.

      2             However, the facts show that the information IV

      3   accused as the analyzed content is not wirelessly

      4   communicated in the downlink direction.

      5             Therefore, one or more elements of the asserted

      6   claims of the '517 patent are not met, and the '517 patent

      7   is not infringed as a matter of law.

      8             All of the asserted '629 patent claims require two

      9   steps, the steps of reserving a slot for a data pack -- data

     10   packet in a future transmission frame, and reserving another

     11   slot for another data packet in a transmission frame

     12   subsequent in time to the future transmission frame.

     13             However, the facts show that use of the accused

     14   equipment does not perform those steps because the accused

     15   Ericsson base station can only allocate a transmission time

     16   interval in the current transmission frame and cannot

     17   allocate anything in any future time frame.

     18             All of the asserted '629 patent claims also require

     19   the step of placing packets in slots of future frames in an

     20   isochronous manner.      The Court construed in an isochronous

     21   manner to mean according to a consistent time interval.

     22             However, the facts show that use of the accused

     23   equipment does not perform that step because the accused

     24   Ericsson base stations send packets randomly or irregularly

     25   and not according to a consistent time interval.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 48 of 73 PageID #: 21036
                                                                                   48



      1             Therefore, one or more elements of the '629 patent

      2   claims, are not met and infringement must be found as a

      3   matter of law.

      4             THE COURT:     Non-infringement.

      5             MS. DREYER:     Sorry.    Excuse me.     Thank you, Your

      6   Honor.

      7             Non-infringement must be found as a matter of law.

      8             Finally, with regard to indirect infringement, IV

      9   has not presented a legally sufficient evidentiary basis for

     10   a reasonable jury to find indirect infringement of any of

     11   the asserted claims of the '206, '517, and '629 patents, at

     12   least because the facts show that T-Mobile does not directly

     13   infringe the asserted claims.

     14             Indirect infringement also requires certain

     15   elements, including knowledge of the patent, specific intent

     16   to cause infringement, or lack of substantial non-infringing

     17   uses.

     18             IV has not presented a legally sufficient

     19   evidentiary basis for a reasonable jury to find any of these

     20   elements of indirect infringement have been met.

     21             Thank you, Your Honor.

     22             THE COURT:     Thank you.

     23             Let me hear a response from Plaintiff.

     24             MS. FAIR:     Your Honor, as to non-infringement, I'll

     25   start with the '206.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 49 of 73 PageID #: 21037
                                                                                    49



      1              The challenged claims were no end-user quality of

      2   service.    We had Dr. Williams on the stand.          He testified

      3   that the end-user quality of service is represented in the

      4   QCI values.     He testified that that meets that claim

      5   limitation.     And so we have met our burden of proof.

      6              A reasonable jury could conclude that that

      7   limitation -- that packets be classified based on their

      8   end-user quality of service is met through the infringing

      9   systems.

     10              Second, the Defendants argued that the packets are

     11   not classified, but, instead, the packets are placed in

     12   bearers.

     13              Dr. Williams and Dr. Chrissan testified that

     14   packets are addressed by the schedulers in the eNodeB's, and

     15   at least on that evidence, if not more, a reasonable jury

     16   could conclude that the '206 patent is infringed by the

     17   Defendants in this case.

     18              As to the '517 patent, the Defendants challenged

     19   that the claim limitation addressing customer premises

     20   equipment, CPE, is not met.        As the Court knows, there was a

     21   dispute about whether or not mobile stations fall under that

     22   definition.

     23              Dr. Williams, the Plaintiff's infringement expert,

     24   testified as to how customer premises equipment are met by

     25   the mobile devices that are used in T-Mobile's network.                  And
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 50 of 73 PageID #: 21038
                                                                                   50



      1   based on that, there is sufficient evidence for a reasonable

      2   jury to conclude that that claim limitation addressing

      3   customer premises equipment is met in this case.

      4             Second, the Defendants challenge the claim

      5   limitation of allocating between the uplink and downlink in

      6   the '517 patent.      The Defendants are asserting an argument

      7   that I think we saw starting with claim construction, that

      8   this allocation has to be dynamic.

      9             We had expert testimony that showed that the claim

     10   does not require that, and that the Defendants' systems do,

     11   in fact, allocate between the uplink and the downlink, that

     12   the schedulers work together.         They pass information

     13   together on the PDCCH, and, therefore, there is

     14   allocation -- at least on that basis, a reasonable jury

     15   could conclude that the '517 patent is infringed.

     16             Lastly, as to the '629 patent, the Defendants have

     17   challenged first that the reservation limitations cannot be

     18   met because they don't happen in the future.            The grants

     19   occur every TTI.

     20             Dr. Williams testified that the reservations do

     21   happen in the future because as the DBS-SABE-DRX

     22   functionality works, the system is looking at packets that

     23   are going to be arriving from the user equipment.             And

     24   though the grants happen every TTI, the reservations occur

     25   before that, and, therefore, the reservations occur in the
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 51 of 73 PageID #: 21039
                                                                                   51



      1   future.

      2             Lastly, the Defendants challenged the claim

      3   limitation that requires the packets be placed in an

      4   isochronous manner.      We had testimony both from Dr. Williams

      5   and Dr. Chrissan that these packets, when the user equipment

      6   is in voice mode, are generated every 20 milliseconds.              They

      7   are placed and sent to the -- to the base station every 40

      8   milliseconds.     And, therefore, that occurs at a consistent

      9   time interval.

     10             And, indeed, Dr. Wicker admitted that that only has

     11   to happen once, and that, indeed, it does happen in the

     12   Defendants' system, that the packets are placed every --

     13   every 40 milliseconds, and, therefore, there is sufficient

     14   evidence in the record for a reasonable jury to conclude

     15   that the '629 patent is infringed by the Defendants'

     16   allegedly infringing services.

     17             As to indirect infringement, the first challenge

     18   was based on there being no direct infringement.             And for

     19   the same reasons that we've already presented, there is

     20   sufficient evidence for a reasonable jury to conclude that

     21   there is direct infringement.

     22             As to knowledge of the patent, Ericsson became

     23   aware -- indirect infringement is Ericsson.            And Ericsson

     24   was aware of the patent and that the allegedly infringing

     25   activity does infringe the patent as of the filing date of
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 52 of 73 PageID #: 21040
                                                                                   52



      1   the complaint.     And we have presented evidence that -- that

      2   they continued in their infringement after that.

      3             And, lastly, as to the lack of non-infringing

      4   substitutes, there is testimony from Dr. Williams that there

      5   are no non-infringing alternatives.          There's no other way to

      6   do this in the standard.        And that -- and that evidence is

      7   uncontroverted.

      8             Dr. Wicker did not present any evidence of

      9   non-infringing alternatives.        And based on all of that,

     10   there is sufficient evidence for a reasonable juror to

     11   conclude that there is indirect infringement in this case.

     12             And for those reasons, the Defendants' motion for

     13   judgment as a matter of law under Rule 50 on both direct

     14   infringement and indirect infringement should be denied.

     15             THE COURT:     What's Plaintiff's opposition to the

     16   motion with regard to contributory infringement?

     17             MS. FAIR:     Your Honor, I believe the challenge on

     18   that was based on a lack of alternate ways to do it,

     19   non-infringing, substantive ways to do it.            And we had

     20   evidence from Dr. Williams that there is no other way to do

     21   this in their system.

     22             THE COURT:     And it's Plaintiff's position that the

     23   knowledge requirement of both the patents and the infringing

     24   nature of the accused products is something that can be

     25   conferred by the filing of the complaint and that knowledge
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 53 of 73 PageID #: 21041
                                                                                    53



      1   prior to the filing of the complaint is not necessary to

      2   support infringement by inducement or contributory

      3   infringement?

      4              MS. FAIR:    I'm not sure I understand the Court's

      5   question.    The --

      6              THE COURT:    Well, according to the evidence as

      7   I heard it, there was no evidence to support knowledge by

      8   the accused indirect infringer prior to the filing of the

      9   complaint.    And my question is:       Is knowledge conferred by

     10   the filing of the complaint where that's the sole source of

     11   knowledge adequate to support contributory and/or induced

     12   infringement?

     13              MS. FAIR:    Yes, Your Honor.

     14              THE COURT:    Do you have any authority for that,

     15   counsel?

     16              MS. FAIR:    Your Honor, I would like a moment to

     17   confer with my co-counsel.

     18              THE COURT:    All right.

     19              MS. FAIR:    Your Honor, I wanted to seek

     20   clarification before I spoke out of turn.           I was confirming

     21   that, in fact, the indirect infringement claims are starting

     22   at the time of the filing of the complaint.

     23              The direct infringer here is T-Mobile, and so

     24   T-Mobile's use doesn't require knowledge of the patent.                  The

     25   direct use of the method claims doesn't require knowledge.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 54 of 73 PageID #: 21042
                                                                                   54



      1              Ericsson, as the indirect infringer, their indirect

      2   infringement begins at the time of the filing of the

      3   complaint when we provided detailed notice of allegations of

      4   what infringes -- of what the patent's claim and what

      5   technology infringes that.

      6              THE COURT:    But in this case, the Plaintiff alleges

      7   direct infringement against both Ericsson and T-Mobile,

      8   correct?

      9              MS. FAIR:    Yes, Your Honor.      The direct

     10   infringement is based on the testing of the systems by

     11   Ericsson.

     12              THE COURT:    All right.     Do you have any other

     13   argument on the infringement -- non-infringement topic?

     14              MS. FAIR:    No, Your Honor.

     15              THE COURT:    All right.     Well, based on Defendants'

     16   arguments seeking judgment as a matter of law under

     17   Rule 50(a) with regard to non-infringement based on theories

     18   of both direct and indirect infringement with the indirect

     19   infringement asserted against Ericsson and the arguments in

     20   response from Plaintiff, the Court denies the Defendants'

     21   motion for judgment as a matter of law regarding both direct

     22   and indirect non-infringement.

     23              Let me hear Defendants' arguments briefly on their

     24   theory of judgment as a matter of law regarding no proof of

     25   damages.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 55 of 73 PageID #: 21043
                                                                                   55



      1             MS. DREYER:     Thank you, Your Honor.

      2             Defendants move for judgment as a matter of law of

      3   no damages because IV's only damages' theory applies a

      4   royalty rate to a royalty base of the entire number of

      5   subscriber months corresponding to base -- base stations

      6   with many features other than those accused.

      7             IV failed to offer substantial evidence of a proper

      8   apportionment of that royalty base to the accused features,

      9   as required by law.

     10             IV's damages theory is, therefore, contrary to the

     11   legal requirement of apportionment and should be rejected as

     12   a matter of law.

     13             THE COURT:     Response by Plaintiff?

     14             MS. HENRY:     Your Honor, Plaintiff presented

     15   evidence from Dr. -- from Mr. Bratic [sic] walking the jury

     16   through his analysis for damages which included reviewing in

     17   detail Ericsson's own licenses to related LTE technology and

     18   then comparing those licenses -- Ericsson's technology to

     19   the -- to the three patents-in-suit based on the technical

     20   analysis and comparability provided by Dr. Chrissan.              That

     21   is the apportionment.       It's perfectly appropriate in this

     22   case, and, therefore, there is sufficient evidence for a

     23   reasonable jury to conclude for damages.

     24             THE COURT:     All right.     Well, with regard to

     25   Defendants' motion under Rule 50(a) of the Federal Rules of
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 56 of 73 PageID #: 21044
                                                                                   56



      1   Civil Procedure, seeking judgment as a matter of law with

      2   regard to the issue of damages, that motion is denied.

      3             Also, for -- out of an abundance of caution and to

      4   be completely clear in the record, the Court's denial of the

      5   Defendants' motion regarding both direct and non -- direct

      6   and indirect infringement covers the issue of no

      7   non-infringing alternatives, as well, though I may not have

      8   said that in my ruling.

      9             Whatever theories have been urged to support

     10   Defendants' motion for non-infringing -- for

     11   non-infringement, both direct and indirect, are denied under

     12   Rule 50(a).

     13             All right.     That appears to leave Plaintiff's

     14   motion for judgment as a matter of law regarding no

     15   non-infringing alternatives.        Have we already covered that,

     16   or does that need to be addressed further?

     17             MS. HENRY:     Your Honor, I believe the issue with

     18   respect to the Defendants' burden from a damages's

     19   perspective to prove the existence of non-infringing

     20   alternatives, it -- it may have been covered, but if Your

     21   Honor will allow me to elaborate just to clarify the record

     22   and ensure that we're -- that -- that we've dotted all our

     23   i's and crossed our t's.

     24             THE COURT:     Your elaboration is permitted.

     25             MS. HENRY:     Thank you, Your Honor.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 57 of 73 PageID #: 21045
                                                                                   57



      1             So no non -- non-infringing alternatives is an

      2   element of damages for which Defendants bear the burden of

      3   proof.

      4             Plaintiff put on evidence from Dr. Williams that

      5   from a technical perspective, there are no non-infringing

      6   alternatives.

      7             Plaintiff then put on testimony from Mr. Bratic

      8   that from an economic perspective and relying on the

      9   technical opinions from Dr. Williams, there are, in fact, no

     10   non-infringing alternatives for the patents-in-suit.

     11             Now, Dr. Wicker, Defendants' expert, provided

     12   absolutely no evidence at all in this trial about the

     13   existence of non-infringing alternatives, and neither did

     14   Defendants' damages expert, Mr. Bratic.           And, therefore,

     15   there is absolutely no evidence in the record of the

     16   existence of non-infringing alternatives and nothing that a

     17   reasonable jury could rely in order to find there was such.

     18             THE COURT:     Is there a response from Defendants?

     19             MS. DREYER:     Defendants disagree.       Dr. Jorgensen

     20   testified that there were many alternatives in the field,

     21   and, therefore, their -- IV has not met their burden to show

     22   no substantial non-infringing uses.

     23             THE COURT:     All right.     Well, with regard to the

     24   Plaintiff's motion for judgment as a matter of law under

     25   Rule 50(a) relating to no non-infringing alternatives, that
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 58 of 73 PageID #: 21046
                                                                                   58



      1   motion is denied.

      2             Are there other matters raised by either party

      3   under Rule 50(a) that have not been addressed or ruled on by

      4   the Court?

      5             MR. FLANNERY:      No, Your Honor, not from Plaintiff.

      6             MS. DREYER:     No, Your Honor.

      7             THE COURT:     All right.     One other matter, counsel.

      8             The determination of a priority date -- a patent's

      9   priority date is purely a question of law if the facts

     10   underlying that determination are undisputed.            This case

     11   presents no disputed facts or issues of facts relevant to

     12   the District Court's determination.

     13             Defendants presented no argument as to whether the

     14   omission of the specification in the filing of the '218

     15   patent was intended -- was intentional, and, therefore, the

     16   Court has no basis to find that the PTO erred in restoring

     17   the July 10, 1998 filing date.

     18             Accordingly, the Court determines as a matter of

     19   law that the priority date for the '218 patent, and,

     20   therefore, the '206 patent is July the 10th, 1998.

     21             Now, at this point, I would invite counsel for all

     22   the parties to meet the Court in chambers at which time I

     23   intend to conduct a fulsome and far-reaching -- far-ranging

     24   informal charge conference to discuss the latest suggested

     25   final jury instruction and verdict form and pay particular
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 59 of 73 PageID #: 21047
                                                                                   59



      1   attention to the language that is disputed between the

      2   parties.

      3              And it's my intention to hear openly and informally

      4   from both Plaintiff and Defendants, and then having the

      5   benefit of that input and an opportunity to reflect upon it,

      6   the Court intends to generate what it considers to be the

      7   resulting final jury charge and verdict form.

      8              And when that is done, it's my intention to deliver

      9   that to counsel for the parties with an opportunity to

     10   review it.     And after that opportunity to review it, to

     11   conduct a formal charge conference on the record where any

     12   objections either side believes are appropriate and

     13   necessary for the interest of their client can be made and

     14   urged.

     15              All right.    Also, counsel, we need to not forget to

     16   cover in the record those items from the list of

     17   pre-admitted exhibits used during today's portion of the

     18   trial.     Are those particulars known to the parties at this

     19   time, or do you need time to reflect and review your notes

     20   before making an offer into the record?

     21              MS. HENRY:    I believe some additional time would be

     22   beneficial, Your Honor.

     23              MS. SMITH:    Agreed, Your Honor.

     24              THE COURT:    All right.     I see no reason why we

     25   can't do that on the record in the morning before I bring
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 60 of 73 PageID #: 21048
                                                                                   60



      1   the jury in and begin to give them my final instructions.

      2              MS. SMITH:    Thank you.

      3              THE COURT:    Be prepared to do that first thing in

      4   the morning.

      5              MS. HENRY:    Thank you, Your Honor.

      6              MS. SMITH:    Yes, Your Honor.

      7              THE COURT:    All right.     All right.    The -- the

      8   Court stands in recess.

      9              COURT SECURITY OFFICER:       All rise.

     10              Ms. Smith?

     11              MS. SMITH:    I apologize, Your Honor.        I wanted to

     12   bring it to the Court's attention that I believe the

     13   Defendants had requested a bench trial on the issue of

     14   claim -- claim preclusion, and we're withdrawing that

     15   defense.

     16              THE COURT:    All right.

     17              MS. SMITH:    I didn't know the right time to alert

     18   the Court of that, but...

     19              THE COURT:    There's never a wrong time to withdraw

     20   something.

     21              MS. SMITH:    Thank you.     I appreciate that.      Thank

     22   you.

     23              THE COURT:    And the Court's already given you its

     24   ruling on the 101 issue?

     25              MS. SMITH:    Yes.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 61 of 73 PageID #: 21049
                                                                                   61



      1             THE COURT:     So the Court does not anticipate that

      2   there are matters that would require a bench trial after the

      3   return of the jury's verdict.

      4             MS. SMITH:     That's certainly our -- our feeling,

      5   Your Honor.

      6             THE COURT:     All right.     And I'm not sure that it

      7   matters, but -- at this juncture, but, Ms. Henry, you cited

      8   to Mr. Bratic in your argument.         I think you meant

      9   Dr. Becker, but I've already ruled.

     10             MS. HENRY:     Oh, I apologize, Your Honor.         Yes,

     11   if -- if I was referring to Defendants' expert, I certainly

     12   intended to say Dr. Becker.

     13             THE COURT:     And I'll also note, as advised, after

     14   my preliminary instructions were given to the jury, I

     15   understand that Plaintiffs have dropped their willfulness

     16   claim.

     17             MS. HENRY:     Yes, Your Honor.

     18             THE COURT:     All right.     Take five minutes to gather

     19   your things and meet me in chambers, and we'll then conduct

     20   an informal charge conference.

     21             The Court stands in recess.

     22             COURT SECURITY OFFICER:        All rise.

     23             (Recess.)

     24             (Jury out.)

     25             COURT SECURITY OFFICER:        All rise.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 62 of 73 PageID #: 21050
                                                                                   62



      1             THE COURT:     Be seated, please.

      2             The Court has conducted an informal charge

      3   conference with counsel for all the parties in chambers.

      4   The Court has reviewed the latest submitted -- jointly

      5   submitted proposed final jury instructions and verdict form

      6   with counsel and has heard fully and in depth from counsel

      7   for both sides as to their areas of disagreement and the

      8   reasons and supporting rationales for each of their

      9   competing submissions.       The Court has taken into account

     10   that input.

     11             The Court also has entered into discussions and

     12   asked questions, and from that process, the Court has now

     13   generated what it believes to be an accurate final jury

     14   instruction and verdict form.         The Court's delivered that to

     15   counsel with an opportunity to review it and will now

     16   proceed to conduct a formal charge conference on the record.

     17             I'd like one person for each Plaintiff and

     18   Defendants to go to the podium, and it's my intention to go

     19   through these documents on a page-by-page basis, beginning

     20   with the final jury instructions.          And if during that

     21   process we come to a place where you believe something

     22   improper has been included or something essential has been

     23   omitted or for whatever reason you think you should lodge an

     24   objection on the record, you will certainly be free to do

     25   so.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 63 of 73 PageID #: 21051
                                                                                   63



      1             All right.     We'll begin with the final jury

      2   instructions, and we'll begin on Page 1.

      3             Are there objections from either Plaintiff or

      4   Defendant to anything on Page 1 of the final jury

      5   instructions?

      6             MS. HENRY:     No, Your Honor.

      7             MS. DREYER:     No, Your Honor.

      8             THE COURT:     Turning to Page 2, are there objections

      9   from either party?

     10             MS. HENRY:     No, Your Honor.

     11             MS. DREYER:     No, Your Honor.

     12             THE COURT:     Page 3?

     13             MS. HENRY:     No, Your Honor.

     14             MS. DREYER:     No.

     15             THE COURT:     Page 4?

     16             MS. HENRY:     No, Your Honor.

     17             MS. DREYER:     No, Your Honor.

     18             THE COURT:     Page 5?

     19             MS. HENRY:     Your Honor, Plaintiff objects to the

     20   inclusion of the sentence:         However, an expert witness does

     21   not include a witness who offers testimony as to that

     22   witness's personal knowledge but who does not offer opinions

     23   as an expert.

     24             Plaintiffs believes that that sentence is confusing

     25   and potentially misleading to the jury.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 64 of 73 PageID #: 21052
                                                                                   64



      1             THE COURT:     All right.     That objection is

      2   overruled.

      3             Are there any other objections on Page 5?

      4             MS. HENRY:     Not from Plaintiff, Your Honor.

      5             MS. DREYER:     No, Your Honor.

      6             THE COURT:     Turning then to Page 6 of the final

      7   jury instructions, are there objections from either party?

      8             MS. HENRY:     No, Your Honor.

      9             MS. DREYER:     No, Your Honor.

     10             THE COURT:     Page 7, are there objections?

     11             MS. HENRY:     No, Your Honor.

     12             MS. DREYER:     No, Your Honor.

     13             THE COURT:     Page 8?

     14             MS. HENRY:     No, Your Honor.

     15             MS. DREYER:     No, Your Honor.

     16             THE COURT:     Page 9?

     17             MS. HENRY:     No, Your Honor.

     18             MS. DREYER:     No, Your Honor.

     19             THE COURT:     Page 10?

     20             MS. HENRY:     No, Your Honor.

     21             MS. DREYER:     No, Your Honor.

     22             THE COURT:     Page 11?

     23             MS. HENRY:     No, Your Honor.

     24             MS. DREYER:     No, Your Honor.

     25             THE COURT:     Page 12?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 65 of 73 PageID #: 21053
                                                                                    65



      1              MS. HENRY:    No, Your Honor.

      2              MS. DREYER:    No, Your Honor.

      3              THE COURT:    Page 13?

      4              MS. HENRY:    Your Honor, Plaintiff objects to the

      5   inclusion of the sentence:        The asserted claims are not

      6   infringed by the sale or manufacture of a product that is

      7   merely capable of performing every element or limitation.

      8              This is an instruction that has been modified from

      9   an instruction that is also given for apparatus claims.                  We

     10   believe that in the context of a case where there are only

     11   method claims, it is extraneous and confusing to the jury.

     12              THE COURT:    All right.     That objection is

     13   overruled.

     14              Are there other objections related to anything on

     15   Page 13?

     16              MS. HENRY:    Not from Plaintiff, Your Honor.

     17              MS. DREYER:    No, Your Honor.

     18              THE COURT:    Turning then to Page 14, are there

     19   objections from either party?

     20              MS. HENRY:    No, Your Honor.

     21              MS. DREYER:    Yes, Your Honor.

     22              Defendants object to the failure to include the

     23   Defendants' instruction in Docket No. 314-1 regarding

     24   Doctrine of Equivalents.        Doctrine of Equivalents must be

     25   proven on a claim-by-claim basis, and Defendants contend
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 66 of 73 PageID #: 21054
                                                                                   66



      1   that this instruction fails to inform the jury of that

      2   requirement.

      3             THE COURT:     All right.     That objection is

      4   overruled.

      5             Is there anything else on Page 14 from either

      6   party?

      7             MS. HENRY:     Not from Plaintiff, Your Honor.

      8             MS. DREYER:     No, Your Honor.

      9             THE COURT:     Turning then to Page 15, are there

     10   objections from either party?

     11             MS. HENRY:     No, Your Honor.

     12             MS. DREYER:     No, Your Honor.

     13             THE COURT:     Page 16?

     14             MS. HENRY:     No, Your Honor.

     15             MS. DREYER:     No, Your Honor.

     16             THE COURT:     Page 17?

     17             MS. HENRY:     No, Your Honor.

     18             MS. DREYER:     Yes, Your Honor.

     19             Defendants object to the instruction:           The priority

     20   date for the '206 patent is July 10th, 1998.            Defendants

     21   contend that the uncontested facts as set forth in its

     22   motion for summary judgment on this issue demonstrate that

     23   the priority date for the '206 patent is October 24th, 2002,

     24   I believe as included in Defendants' instruction in Docket

     25   No. 314-1.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 67 of 73 PageID #: 21055
                                                                                   67



      1             THE COURT:     That objection is overruled.

      2             Anything else on Page 17?

      3             MS. HENRY:     Not from Plaintiff, Your Honor.

      4             MS. DREYER:     No, Your Honor.

      5             THE COURT:     Page 18, are there objections?

      6             MS. HENRY:     Yes, Your Honor.

      7             Plaintiff objects to the final phrase in the first

      8   paragraph, "you must find that claim invalid."             Plaintiff

      9   requests that that language should be changed to "you should

     10   find that claim invalid."

     11             THE COURT:     All right.     That objection is

     12   overruled.

     13             Are there other objections on Page 18?

     14             MS. HENRY:     No, Your Honor.

     15             MS. DREYER:     No, Your Honor.

     16             THE COURT:     Turning then to Page 19, are there

     17   objections?

     18             MS. HENRY:     No, Your Honor.

     19             MS. DREYER:     No, Your Honor.

     20             THE COURT:     Page 20, are there objections?

     21             MS. HENRY:     No, Your Honor.

     22             MS. DREYER:     No, Your Honor.

     23             THE COURT:     Page 21, are there objections?

     24             MS. HENRY:     No, Your Honor.

     25             MS. DREYER:     No, Your Honor.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 68 of 73 PageID #: 21056
                                                                                   68



      1             THE COURT:     Page 22?

      2             MS. HENRY:     No, Your Honor.

      3             MS. DREYER:     No, Your Honor.

      4             THE COURT:     Page 23?

      5             MS. HENRY:     No, Your Honor.

      6             MS. DREYER:     Yes, Your Honor.

      7             Defendants object to the failure to include the

      8   Defendants' instruction that's provided in Docket No. 314-1

      9   regarding the apportionment of damages to the -- I'm sorry,

     10   to the patented features.

     11             The law of apportionment requires the jury to be so

     12   apprised, and this instruction fails to inform the jury of

     13   that -- of that requirement.

     14             THE COURT:     All right.     That objection is

     15   overruled.

     16             Is there anything else on Page 23 from either

     17   party?

     18             MS. HENRY:     No, Your Honor.

     19             MS. DREYER:     No, Your Honor.

     20             THE COURT:     Counsel, you will note that beginning

     21   at the bottom of Page 23, covering Page 24 and the first

     22   half of Page 25, the Court proposes to instruct the jury on

     23   all 15 of the Georgia-Pacific factors.

     24             Do both sides agree that it's appropriate for the

     25   Court to instruct the jury in this case on all 15 factors?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 69 of 73 PageID #: 21057
                                                                                   69



      1             MS. HENRY:     Yes, Your Honor.

      2             MS. DREYER:     Yes, Your Honor.

      3             THE COURT:     All right.     Turning from Page 23 to

      4   Page 24, are there any objections?

      5             MS. HENRY:     No, Your Honor.

      6             MS. DREYER:     No, Your Honor.

      7             THE COURT:     Page 25, are there any objections?

      8             MS. HENRY:     No, Your Honor.

      9             MS. DREYER:     No, Your Honor.

     10             THE COURT:     Turning to Page 26, are there any

     11   objections?

     12             MS. HENRY:     No, Your Honor.

     13             MS. DREYER:     Yes, Your Honor.

     14             Defendants object to the instruction to the extent

     15   it doesn't include the language in the Defendants'

     16   instruction in Docket No. 314-1 regarding the fact that the

     17   jurors have to find damages on a per-patent basis, as

     18   required by law.      Therefore, the jury is not being

     19   reasonably apprised of that requirement.

     20             THE COURT:     All right.     That objection is

     21   overruled.

     22             Anything else on Page 26?

     23             MS. HENRY:     No, Your Honor.

     24             MS. DREYER:     No, Your Honor.

     25             THE COURT:     Any objection to anything on Page 27?
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 70 of 73 PageID #: 21058
                                                                                   70



      1             MS. HENRY:     No, Your Honor.

      2             MS. DREYER:     No, Your Honor.

      3             THE COURT:     Page 28?

      4             MS. HENRY:     No, Your Honor.

      5             MS. DREYER:     No, Your Honor.

      6             THE COURT:     All right.     Page 28 is the final page

      7   of the final jury instructions.

      8             I'll turn next to the verdict form.           We'll begin

      9   with Page 1.

     10             Is there objection from either party to anything

     11   included in the verdict form no Page 1 thereof?

     12             MS. HENRY:     No, Your Honor.

     13             MS. DREYER:     No, Your Honor.

     14             THE COURT:     Turning then to Page 2, is there any

     15   objection?

     16             MS. HENRY:     No, Your Honor.

     17             MS. DREYER:     No, Your Honor.

     18             THE COURT:     Page 3 of the verdict form where

     19   Question 1 is located, is there any objection?

     20             MS. HENRY:     Not from Plaintiff, Your Honor.

     21             MS. DREYER:     Yes.

     22             Defendants object because the law requires that the

     23   factfinder, the jury here, determine infringement on a

     24   per-claim basis.      And this instruction fails to provide a

     25   spot on the verdict form where the factfinder can make that
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 71 of 73 PageID #: 21059
                                                                                   71



      1   determination on a per-claim basis under Techsearch v.

      2   Intel, 286 F.3d 1360 and other precedent.

      3             THE COURT:     I've read that case, counsel.         I don't

      4   believe it supports your position, and your objection is

      5   overruled.

      6             We'll turn next to Page 4 of the verdict form

      7   wherein Question 2 is located.

      8             Is there objection from either party to anything

      9   located -- or that should be located on this page?

     10             MS. HENRY:     No, Your Honor.

     11             MS. DREYER:     No, Your Honor.

     12             THE COURT:     Turning then to Page 5, are there

     13   objections from either party?

     14             MS. HENRY:     No, Your Honor.

     15             MS. DREYER:     No, Your Honor.

     16             THE COURT:     Turning then to Page 6 where Question 3

     17   of the verdict form is located, are there objections from

     18   either -- any party?

     19             MS. HENRY:     Not from Plaintiff, Your Honor.

     20             MS. DREYER:     Yes, Your Honor.

     21             Defendants object because the verdict form fails to

     22   inform the jury that they need to attribute damages on a

     23   per-patent basis as required by law.

     24             THE COURT:     All right.     That objection is

     25   overruled.
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 72 of 73 PageID #: 21060
                                                                                    72



      1             Anything else on Page 6?

      2             MS. DREYER:     No, Your Honor.

      3             THE COURT:     We'll turn then to Page 7 of the

      4   verdict form, which is the final page of that document.                  Are

      5   there objections from either party?

      6             MS. HENRY:     No, Your Honor.

      7             MS. DREYER:     No, Your Honor.

      8             THE COURT:     All right.     Counsel, that completes the

      9   formal charge conference in this case.

     10             As I mentioned earlier, I will expect

     11   representatives of both Plaintiffs and Defendants to be

     12   prepared before I bring the jury in in the morning to read

     13   into the record the items from the list of pre-admitted

     14   exhibits used during today's portion of the trial.

     15             Thereafter, it is my intention to bring in the

     16   jury, give them this charge, and proceed to have counsel for

     17   the parties present their closing arguments.

     18             Unless there's something further, we stand in

     19   recess until tomorrow morning.

     20             COURT SECURITY OFFICER:        All rise.

     21             (Recess.)

     22

     23

     24

     25
Case 2:17-cv-00577-JRG Document 339 Filed 02/21/19 Page 73 of 73 PageID #: 21061
                                                                                   73



      1                                CERTIFICATION

      2

      3              I HEREBY CERTIFY that the foregoing is a true and

      4   correct transcript from the stenographic notes of the

      5   proceedings in the above-entitled matter to the best of my

      6   ability.

      7

      8

      9    /S/ Shelly Holmes                        2/7/19
          SHELLY HOLMES, CSR, TCRR                  Date
     10   OFFICIAL REPORTER
          State of Texas No.: 7804
     11   Expiration Date: 12/31/20

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
